DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heating apparatus must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the phrase “Disclosed is…” and use of the word “may” in line 1. This language is not concise and includes phrases that may be implied, as well as uncertainty of components used when using the word “may”. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 4020646 A) and Kameyama (JP 09076737 A).


    PNG
    media_image1.png
    740
    461
    media_image1.png
    Greyscale



Regarding Claim 1, Oda teaches a refrigeration system [Fig. 2], comprising a generator [1], a condenser [6], an evaporator [19], and an absorber [10] connected in sequence, the condenser being disposed above the evaporator, and the absorber being disposed below the evaporator [Fig. 2; apparent from inspection];
wherein the evaporator comprises:
an outer pipe [outside walls of evaporator 19] with one end sealed and the other end connected to the absorber [Fig. 2; apparent from inspection as the top right of evaporator 19 is sealed and connects to reservoir 11 and absorber 10];
 a hydrogen inlet pipe [18], hidden inside the outer pipe, an end of the hydrogen inlet pipe being disposed at the sealed end of the outer pipe [Col. 4, line 56- Col. 5, line 2; Fig. 2; apparent from inspection as hydrogen gas leaves the absorber, travels through pipe 18 and is released into the outer pipe 19 at space 19a through opening 20 disposed at the sealed end]; and
a liquid ammonia pipe [16] with an end connected to the condenser [6] and the other end connected to the outer pipe [19] and connected to the sealed end of the outer pipe [Col. 5, lines 43-55; Fig. 2; apparent from inspection].
Oda does not teach wherein the diameter of the end of the outer pipe connected to the absorber being gradually reduced facing a direction of the absorber.
However, Kameyama teaches an absorption type air conditioner [Fig. 1] wherein an evaporator [4] using ammonia as a refrigerant has an inner tube [40] and a tapered end [43] of reduced diameter at the output [¶ 0019; Fig. 1]. Kameyama teaches that this generates a negative pressure in the vapor-liquid mixture flow, thereby allowing an increase in a solution pump thus increasing the efficiency of the system [¶ 0013].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Oda to have wherein the diameter of the end of the outer pipe connected to the absorber being gradually reduced facing a direction of the absorber, in view of the teachings of Kameyama, in order to generate a negative pressure in the vapor-liquid mixture flow, thereby allowing an increase in a solution pump thus increasing the efficiency of the system [¶ 0013].

	Regarding Claim 2, Oda, as modified teaches the refrigeration system of claim 1 and Kameyama teaches wherein the end of the outer pipe connected to the absorber is provided with a stair part [Regarding the stair part, this is considered an obvious matter of design choice regarding a change in shape, as one would expect the stair part to operate similarly to a gradual decrease in diameter as taught by Kameyama when absent of persuasive evidence that the particular claimed configuration was significant [MPEP 2144.04 IVB]].

	Regarding Claim 3, Oda, as modified, teaches the refrigeration system of claim 1 above and Kameyama teaches wherein the end of the outer pipe [41] connected to the absorber [as taught by Oda] is provided as a slope [43] [Fig. 1].




	Regarding Claim 4, Oda, as modified, teaches the refrigeration system of claim 2 above and Kameyama teaches wherein the stair part comprises several stairs [Regarding the stair part comprising several stairs, this is considered an obvious matter of design choice regarding a change in shape, as one would expect the stair part to operate similarly to a gradual decrease in diameter as taught by Kameyama when absent of persuasive evidence that the particular claimed configuration was significant [MPEP 2144.04 IVB]].

	Regarding Claim 5, Oda, as modified, teaches the refrigeration system of claim 1 above and Oda teaches wherein the hydrogen inlet pipe [18] is connected to an upper end of the absorber [10] [Col. 4, lines 56-68; Fig. 2; apparent from inspection], and an air outlet end of the outer pipe [19] is connected to a lower end of the absorber [10] [Ammonia and hydrogen gas meet in space 19a of evaporator 19 and drop down into vertical pipe 13, then receiver 11, then absorber 10 in turn [Col. 4, line 56 - Col. 5, line 32; Fig. 2]].

	Regarding Claim 6, Oda, as modified, teaches the refrigeration system of claim 1 above and Oda teaches wherein a lower part of the generator [1] is provided with a heating apparatus [3] [Col. 2, lines 52-54; Fig. 2].


Regarding Claim 8, Oda, as modified, teaches the refrigeration system of claim 6 above wherein the heating apparatus comprises [3] an electric heater [Col. 2, lines 52-54].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oda and Kameyama as applied to claim 6 above, and further in view of Howard (US 20110088386 A1).

Regarding Claim 7, Oda, as modified, teaches the refrigeration system of claim 6 above but Oda does not teach wherein the heating apparatus comprises an alcohol lamp. While Oda discloses a gas heater [3] or an electric heater, they also teach that other heat sources are suitable [Col. 2, lines 52-54].
	However, Howard teaches a heat pump system [Fig. 1], wherein an alcohol lamp, an electric heat lamp, or gaseous burners may be used [¶ 0056]. Therefore, a gas heater is known in the art and is considered equivalent to an alcohol lamp [MPEP 2144.06 II].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Oda to have wherein the heating apparatus comprises an alcohol lamp, in view of the teachings of Howard, because an alcohol lamp is considered equivalent to a gas heater in the art [MPEP 2144.06 II].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oda and Kameyama as applied to claim 1 above, and further in view of Cao (US 10030913 B1).

Regarding Claim 9, Oda, as modified, teaches the refrigeration system of claim 1 but Oda does not teach wherein the condenser is disposed in an air duct.
However, Cao teaches a heat pipe dry cooling system [10; Fig. 1] comprising a heat pipe condenser section [26] disposed within an air duct [20] [Fig. 1; Col. 2, lines 35-51]. In doing so, the ambient air induces a buoyancy force airflow within the airduct and removes heat from the condenser section and is discharged from an upper section of the duct [Col. 2, lines 35-51].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Oda to have wherein the condenser is disposed in an air duct, in view of the teachings of Cao, in order to induce a buoyancy force airflow within the airduct and remove heat from the condenser section to  discharge from an upper section of the duct [Col. 2, lines 35-51].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oda and Kameyama as applied to claim 1 above, and further in view of Wu (CN 101418998 A).

Regarding Claim 10, Oda, as modified, teaches the refrigeration system of claim 1 but Oda does not teach wherein a distiller is further disposed between the generator and the condenser.
However, Wu teaches an absorption refrigeration system [Figs. 3-5] comprising a working medium generator [2], working medium distiller [3] and a condenser [4] [Figs. 3-5; ¶ 0020]. The distiller serves to vaporize the working substance and becomes a gas-liquid splitter of the gas working medium while letting liquid solution drain using two-way circulations [¶ 0021].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Oda to have wherein a distiller is further disposed between the generator and the condenser, in view of the teachings of Wu, to provide a means for gas-liquid splitting of the working substance or provide mainly vapor to the condenser, thereby increasing the efficiency of the system [¶ 0021].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




/KEITH STANLEY MYERS/           Examiner, Art Unit 3763